[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                 __________________________________ COURT OF APPEALS
                                                U.S.
                                                         ELEVENTH CIRCUIT
                                                            JULY 18, 2007
                            No. 07-10815
                                                          THOMAS K. KAHN
                        Non-Argument Calendar
                                                               CLERK
                 __________________________________

               D. C. Docket No. 03-01170-CV-ORL-22DAB


ACTION SECURITY SERVICE, INC.,
a Florida corporation,

                                                     Plaintiff-Appellee,

                            versus

AMERICA ONLINE, INC.,
a foreign corporation,

                                                     Defendant-Appellant.

                 _________________________________

                Appeal from the United States District Court
                     for the Middle District of Florida
                 __________________________________

                              (July 18, 2007)

Before TJOFLAT, BIRCH and WILSON, Circuit Judges.

PER CURIAM:
      The questions involved in this appeal are well set out in the Reports and

Recommendations of the magistrate judge and the district court’s dispositive order

of January 23, 2007. They are whether appellant failed to meet its burden of

apportioning the fees attributable to its defense of appellee’s civil theft claim – as

distinguished from appellee’s claims for negligence and conversion – and whether

the district court erred in determining that the compensable time appellant spent in

defense of the civil theft claim was excessive.

      Having considered the parties’ arguments, we agree with the district court,

for the reasons stated in its dispositive order, that appellant failed to satisfy its

apportionment burden. As for the attorney’s fees, we find no error in the court’s

determination of the hourly rate.

      AFFIRMED.




                                            2